            Case 1:19-cv-06365-LAP Document 28
                                            27 Filed 07/01/20
                                                     06/30/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  IN   RE    HELIUS      MEDICAL                      Case No.: 19 Civ. 6365 (LAP)
  TECHNOLOGIES LITIGATION

                                                      STIPULATION  AND  [PROPOSED]
                                                                        xxxxxxxxxxxx
                                                      ORDER OF VOLUNTARY DISMISSAL
                                                      WITHOUT PREJUDICE


       WHEREAS:

       1.       On July 9, 2019, Plaintiff Theo Caramihai filed a class action, alleging violations

of the anti-fraud provisions of the Federal Securities laws against Defendants Helius Medical

Technologies, Inc. (“Helius”), Philippe Deschamps, Joyce LaViscount, Jonathan Sackier (ECF

No. 1); and

       2.       On December 3, 2019, the Court issued an order consolidating two related cases

(ECF. No. 24); and

       3.       On April 28, 2020, the Court issued an order appointing William Dodson lead

plaintiff (“Lead Plaintiff”) in this consolidated action, and approving their selection of The Rosen

Law Firm, P.A. as lead counsel (ECF. No. 25); and

       4.       Pursuant to F.R.C.P. 41(a)(1)(A)(ii), Lead Plaintiff wishes to dismiss this action

voluntarily, without prejudice; and

       5.       Lead Plaintiff has not moved for nor has the Court certified a class,

       NOW THEREFORE, the parties, through their counsel, agree that pursuant to F.R.C.P.

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Lead Plaintiff William Dodson hereby

voluntarily dismisses this action, without prejudice, against all Defendants and that all parties will

bear their own fees and costs to date related to this action.
              Case 1:19-cv-06365-LAP Document 28
                                              27 Filed 07/01/20
                                                       06/30/20 Page 2 of 3



     Dated: June 30, 2020                    Respectfully submitted,

                                             THE ROSEN LAW FIRM, P.A.

                                             By: /s/ Phillip Kim
                                             Phillip Kim
                                             275 Madison Avenue, 40th Floor
                                             New York, NY 10016
                                             Telephone: (212) 686-1060
                                             Facsimile: (212) 202-3827
                                             Email: pkim@rosenlegal.com

                                             Leah Heifetz-Li
                                             101 Greenwood Avenue, Suite 440
                                             Jenkintown, PA 19046
                                             Telephone: (215) 600-2817
                                             Facsimile: (212) 202-3827
                                             lheifetz@rosenlegal.com
                                             Counsel for Lead Plaintiff

                                             ORRICK, HERRINGTON & SUTCLIFFE LLP

                                             By: /s/ Robert Stern
                                             Robert Stern
                                             Columbia Center
                                             1152 15th Street, N.W.
                                             Washington, DC 20005

                                             Ellen M. Murphy
                                             William J. Foley
                                             51 West 52nd Street
                                             New York, NY 10019
                                             (212) 506-5000

                                             Attorneys for Defendants



The Clerk of the Court shall mark this action closed and all pending motions denied as moot.


     SO ORDERED, this 1             July
                      __ day of _______________, 2020.


                                                    ______________________________
                                                    The Honorable Loretta A. Preska
                                                    United States District Judge
         Case 1:19-cv-06365-LAP Document 28
                                         27 Filed 07/01/20
                                                  06/30/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE


       I hereby certify that on June 30, 2020, I electronically filed the foregoing Stipulation And

[Proposed] Order Of Voluntary Dismissal Without Prejudice with the Clerk of Court using the

CM/ECF system, which will send notification of such to all CM/ECF participants.

                                             THE ROSEN LAW FIRM, P.A.

                                             By: /s/ Leah Heifetz-Li
                                             Leah Heifetz-Li
                                             101 Greenwood Avenue, Suite 440
                                             Jenkintown, PA 19046
                                             lheifetz@rosenlegal.com

                                             Lead Counsel for Lead Plaintiff and the Class
